Citation Nr: 1421584	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  10-40 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right hip disorder, to include as secondary to service-connected left hip disability.

2.  Entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected left hip disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from August 1972 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in North Little Rock, Arkansas, that denied service connection for a psychiatric disorder, and determined that new and material evidence had not been received to reopen the previously denied claim of service connection for a right hip disorder.

In April 2011, the Veteran testified at a video conference hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with his claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issues on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 
 
This matter was previously before the Board in May 2013 at which time the issue of service connection for a right hip disorder was reopened, and both issues, on the merits, were remanded for additional development.  The case is now returned to the Board.  As will be discussed further herein, with regard to the issue being decided herein, the Board finds that the agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  A review of the documents in such file reveals that an Informal Hearing Presentation was submitted in November 2013 on behalf of the Veteran by his representative.  This has been considered by the Board in adjudicating this matter.  The remaining documents in the Virtual VA paperless claims file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

The issue of service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDING OF FACT

A right hip disorder was not manifested during service; arthritis of the right hip was not diagnosed within the first post-service year; and a right hip disorder is not otherwise related to active service or to a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a right hip disorder, to include as secondary to service-connected left hip disability, have not been met.  38 U.S.C.A. §§ 1112, 1110, 1131, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in September 2009 and May 2013 the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  
The Board further observes that this case was remanded in May 2013 in order to obtain outstanding VA treatment records and afford the Veteran a VA examination so as to assess the nature and etiology of his asserted right hip disability.  Thereafter, additional VA treatment records were associated with the claims file,  and the Veteran was afforded a VA examination in May 2013.  Therefore, the Board finds that the agency of original jurisdiction has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries, supra. 

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).   Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  38 C.F.R. § 3.310(b). 

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran contends that while working on an airplane while in service in January 1975, he slipped and fell approximately 20 feet, landing on his left hip.  He is service connected for traumatic degenerative changes left hip, status post left total hip arthroplasty.  He currently has a right hip disability, which he believes is either directly related to the fall in service, or is secondary to his service connected left hip disability.  He has had a total arthroplasty of the right hip which was necessitated by both degenerative joint disease in the right hip, as well as by the presence of avascular necrosis in the right hip.

The Veteran's service treatment records are silent for any complaints of, or treatment for a right hip problem while in service; and the Veteran's separation physical examination report shows a normal musculoskeletal system.

Following service, treatment records show complaints of left hip pain around 1985; and, degenerative arthrosis of the right hip is shown on X-rays in 1992. 

A VA examination report dated in April 2003 shows that the Veteran reported right hip pain secondary to his left hip disability, and related the account of his fall in service.  The diagnosis was degenerative changes in both hips, as shown by X-rays.  The examiner also noted the presence of longstanding avascular necrosis on the femoral heads in both hips.  The examiner opined that the avascular necrosis was not the result of trauma, and that the Veteran's right hip disorder was neither related to trauma, nor was it directly or indirectly caused by his left hip disability.

A VA outpatient treatment record dated in March 2004 notes that the Veteran had reported a history of apparent injury of the cervix having fallen 20 to 30 feet and injuring his left hip; and he speculated that the fall could have also included the right hip to some degree, and as time passed it had become apparent that both hips had been involved.

A VA examination report dated in May 2007 shows that the examiner indicated that the Veteran had had total arthroplasties on both hips.  With regard to the etiology of the Veteran's right hip disability, the examiner indicated that there was no relation of one hip disability to the other and "certainly no reason why the right hip became degenerative because he had the left hip problem."  The examiner also noted that the Veteran reported excessive consumption of alcohol in the past, including drinking beer, wine, and whisky on a daily basis; and the examiner opined that the Veteran's avascular necrosis was caused by this alcohol intake. 
A private medical record from T. A. Walker, M.D., dated in August 2009, shows an impression of bilateral hip osteoarthritis and status post bilateral total hip arthroplasties.  Dr. Walker opined that it was highly likely that the right hip disorder was secondary to the Veteran's left hip disability.  Dr. Walker added that it was well-known that problems such as arthritis, or stiffness, in one hip can cause ipsilateral knee and contralateral hip joint related problems such as arthritis.

A VA examination report dated in December 2009 shows that the same VA examiner that conducted the May 2007 examination provided a diagnosis of status post bilateral total hip arthroplasties with history of avascular necrosis, bilaterally, as likely as not related to alcohol intake as previously noted.  The VA examiner added that it was less likely than not that the right hip was related to the left since they both came on and he had left hip surgery in September 2004 and right hip surgery in February 2005.

During his April 2011 hearing, the Veteran reiterated that his right hip disorder either had its onset at the same time of his in-service left hip injury, or that it was the result of his favoring one hip over the other as a result of the left hip disability.

A VA examination report dated in May 2013 shows that the Veteran reported a history consistent with that as set forth above.  Physical examination of the right rip revealed diagnoses of degenerative joint disease, avascular necrosis, and total hip arthroplasty.  The examiner opined that the right hip disability was not caused or aggravated by the service connected left hip, and that the right hip disability did not have onset in service.  The examiner explained that degenerative joint disease did not cause avascular necrosis, and that avascular necrosis was related to alcohol consumption, and that the avascular necrosis led to the current degenerative joint disease.

Having carefully considered the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a right hip disorder.  As noted above, service connection is already in effect for a left hip disability.  Notwithstanding an in-service left hip injury, there is no medical evidence in the service treatment records that the Veteran sustained a right hip injury or disease during active service or within one year following separation from service.  In fact, his separation examination report makes no mention of a right hip disability.  In this regard, service treatment records are highly probative as to the events occurring in service, as the records are generated with the specific purpose of ascertaining the individual's physical condition and are akin to statements of diagnosis and treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).

During his hearing before the Board and in various correspondence, the Veteran has asserted that his right disorder both continued since service, and are was secondary to the service-connected left hip disability.  However, the Board finds that the overall evidence does not support the Veteran's contentions, and they are not credible.  He filed a claim for compensation in May 1993 and made no mention of a right hip disorder.  If the right hip had bothered him continuously since service, it would seem likely that he would mention this when filing his initial compensation claim.  It was not until January 2003 that the Veteran first filed a claim for a right hip disorder.  The various VA examination reports set forth above all conclude that the Veteran's current right hip disorder was not caused by, the result of, or aggravated by the Veteran's active service, or by a service-connected disability.  These opinions are highly probative as they were definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale. 

The Board has considered the August 2009 opinion from Dr. Walker.  However, it appears that the opinion is based on a history as provided by the Veteran, and Dr. Walker had not reviewed the Veteran's claims file.  While a review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran, in this case there is no indication that Dr. Walker had treated the Veteran for a long period, nor that the history as provided by the Veteran was consistent with the record as set forth above.  

It is the responsibility of the Board to review all the evidence of record and reach a conclusion by applying the standard of review set forth above.  The United States Court of Appeals for the Federal Circuit (Federal Circuit)  has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  "[I]t is not error for the BVA to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reason or bases.  It is the responsibility of the BVA, . . . to assess the credibility and weight to be given to evidence." "  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Board has considered the Veteran's testimony in support of his claim.  However, it would require medical or scientific expertise to say that claimed right hip disorder was related to service or to a particular disability, to specifically include the service-connected left hip disability.  This is not a matter that is subject to lay observation.  There is no indication that the Veteran possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  38 C.F.R. § 3.159(a); see Jandreau, 492 F.3d at 1377 (holding that lay evidence is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Given that the competent medical evidence against the claim, for the Board to conclude that the Veteran's right hip disability is manifested as a result of service or a service-connected disability would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility. 38 C.F.R. § 3.102 (2013); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Overall, the evidence is not in relative equipoise, as the most probative evidence of record addressing the etiology and onset of the Veteran's asserted symptoms weighs against service incurrence or a relationship to a service-connected disability. Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert, 1 Vet. App. at 49; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is, therefore, denied.



ORDER

Service connection for a right hip disorder, to include as secondary to service-connected left hip disability, is denied.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of a previous remand.  However, another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist. 

With regard to the issue of service connection for a psychiatric disorder, to include as secondary to the service-connected left hip disability, the Veteran has consistently asserted that his left hip disability has made it difficult to work at the level required to be successful in his vocation, and that he has, therefore, experienced financial difficulty which has caused him to have depression.

A VA examination report dated in September 2009 shows that the Veteran reported that because of his service-connected physical condition, he had not progressed at work and that he had been experiencing financial distress trying to make ends meet.  He added that this had, in turn, caused him to experience depression.  The Veteran was diagnosed with depressive disorder, not otherwise specified.  The VA examiner opined that the Veteran's mild depressive disorder was less likely than not possibly related to his service-connected hip disability, and that the etiology appeared to be related more to financial and situational circumstances.  The VA examiner failed to opine as to whether the service-connected left hip disability aggravates the Veteran's depression.

A private medical record from the Southeast Arkansas Behavioral Healthcare System, Inc., dated in October 2009, shows that the Veteran reported that he could not be promoted at work because of his service-connected physical condition.  He was given an impression of mood disorder, secondary to general medical condition.

A private medical record from S. A. Broughton, M.D., dated in April 2011, shows that the Veteran reported that he began experiencing depression at the same time he underwent hip surgery in 2004.  He also reported additional symptoms, to include memory loss and difficulty concentrating.  Dr. Broughton did not, however, provide an opinion as to the etiology of the condition. 

In May 2013, the Board determined that the Veteran be afforded a VA examination  in order to obtain a medical opinion that reconciled the question of whether the Veteran's current psychiatric disorder was either (a) caused by or (b) is aggravated by his service-connected left hip disability based upon a thorough review of the record, comprehensive examination of the Veteran, and adequate rationale.

The Veteran underwent a VA examination in May 2013.  In conducting mental status examination, the examiner surmised that the Veteran was not being forthright in some of his responses.  The examiner concluded that the Veteran did not now have, nor had he ever been diagnosed with a mental disorder.  Notwithstanding that the examiner concluded that the Veteran did not have a mental disorder, the examiner concluded that the Veteran was not capable of managing his financial affairs.

The May 2013 VA examination report is contradictory in nature as its diagnosis  fails to consider the numerous diagnoses of depression, depressive disorder, mood disability, and history of PTSD, that are of record.  See McLain v. Nicholson, 21 Vet. App. 319 (2007).  Moreover, it appears that the VA examiner may also have been less than forthright (as influenced by her suggestion of malingering by the Veteran) in that her findings of incompetency are not supported by a medical rationale nor are they consistent with the prior medical evidence of record.  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that an inadequate medical evaluation frustrates judicial review.  See Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  As such, the Board finds that the Veteran must be provided with an additional VA medical examination by a VA psychiatrist that has not previously examined the Veteran.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  See also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).
 
Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted psychiatric disorder should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disability and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The agency of original jurisdiction shall schedule the Veteran for an appropriate VA examination by a psychiatrist that has not previously examined the Veteran, preferably at an alternate VA medical facility, to determine the nature and etiology of any psychiatric disorder found on examination.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with conducting the examination of the Veteran.  All testing deemed necessary shall be undertaken. 

Based upon examination of the Veteran and review of his pertinent medical history, the examiner is requested to offer an opinion with supporting analysis as to the following:

(a)  Is it at least as likely as not that the Veteran's current psychiatric disorder (or any diagnosed psychiatric disorder over the course of this appeal) had its onset in service, had its onset in the year immediately following his period of service, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not that the Veteran's current psychiatric disorder (or any diagnosed psychiatric disorder over the course of this appeal) was caused (in whole or in part) by his service-connected left hip disability?

(c)  Is it at least as likely as not that the Veteran's current psychiatric disorder (or any diagnosed psychiatric disorder over the course of this appeal) is aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected left hip disability?

If the Veteran's current psychiatric disorder is aggravated by his service-connected left hip disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability and the permanent, measurable increase in psychiatric disability attributable to the service-connected left hip disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must consider and reconcile all pertinent prior medical evidence of record, including prior diagnoses of  depression, depressive disorder, mood disability, and history of PTSD.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a specific psychiatric disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.
4.  The agency of original jurisdiction will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


